                                       1     SELWYN D. WHITEHEAD, ESQ. (CSB No. 236391)
                                             LAW OFFICES OF SELWYN D. WHITEHEAD
                                       2     4650 Scotia Avenue
                                             Oakland, CA 94605
                                       3     Tel: (510) 632-7444
                                             Fax: (510) 856-5180
                                       4     Email: selwynwhitehead@yahoo.com

                                       5     JULYN M. PARK (CSB No. 213429)
                                             DEIRDRE M. DIGRANDE (CSB No. 199766)
                                       6     LOCKHART PARK, LLP
                                             4655 Old Ironsides Drive, Suite 250
                                       7     Santa Clara, CA 95054-1854
                                             Tel: (408) 416-2929
                                       8     Fax: (855) 368-1020
LAW OFFICES OF SELWYN D. WHITEHEAD




                                             Email: jpark@lockhartpark.com
                                       9             ddigrande@lockhartpark.com

                                      10     Attorneys for Creditors
                                             JEFF HANNA and AMALIA HANNA
                                      11
          Phone: 510.632.7444
          4650 Scotia Avenue
          Oakland, CA 94605




                                      12                                    UNITED STATES BANKRUPTCY COURT
                                      13                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                      14                                                  SAN JOSE DIVISION
                                      15      In re:                                                      Bk. Case No. 20-50469-SLJ

                                      16      MORDECHAI KOKA,                                             Chapter 11

                                      17                    Debtor.                                       REPLY OF CREDITORS JEFF AND
                                                                                                          AMALIA HANNA TO OPPOSITIONS OF
                                      18                                                                  DEBTOR, DALE GARDNER, AND
                                      19                                                                  MELISSA GARDNER TO MOTION FOR
                                                                                                          APPOINTMENT OF A LIQUIDATING
                                      20                                                                  CHAPTER 11 TRUSTEE PURSUANT TO
                                                                                                          11 U.S.C. § 1104(a) AND FRBP 2007.1(a)
                                      21                                                                  AND 9014
                                      22                                                                  Date:         August 3, 2021
                                      23                                                                  Time:         2:00 p.m.
                                                                                                          Location:     Videoconference/Teleconference
                                      24                                                                  Judge:        The Hon. Stephen L. Johnson

                                      25     TO THE HONORABLE STEPHEN L. JOHNSON, JUDGE OF THE UNITED STATES
                                             BANKRUPTCY COURT, THE OFFICE OF THE UNITED STATES TRUSTEE, ALL
                                      26     INTERESTED PARTIES AND THEIR COUNSEL:

                                      27     ////
                                      28
                                                                                                        -1-
                                                Reply of Creditors Jeff & Amalia Hanna to Oppositions to Motion for Appointment of Liquidating Chapter 11 Trustee
                                     Case:   20-50469 Doc# 198 Filed: 07/27/21                       Entered:
                                                                                              Case No.   20-50469 07/27/21 23:51:22 Page 1 of
                                                                                              10
                                       1              Creditors Jeff Hanna and Amalia Hanna (“the Hannas”) hereby reply to the oppositions

                                       2     filed by Debtor [Dkt. No. 196] and Dale and Melissa Gardner [Dkt. No. 197] to their motion for

                                       3     the appointment of a liquidating Chapter 11 trustee pursuant to 11 U.S.C. § 1104(a) and Rules

                                       4     2007.1(a) and 9014 of the Federal Rules of Bankruptcy Procedure.

                                       5     I.       INTRODUCTION

                                       6              Debtor and the Gardners assert that the Hannas have not met the requirements for

                                       7     appointment of a Chapter 11 trustee, either for “cause” as defined in 11 U.S.C. § 1104(a)(1) or in

                                       8     the interests of creditors and other interests of the estate pursuant to Section 1104(a)(2).
LAW OFFICES OF SELWYN D. WHITEHEAD




                                       9     However, the Plan Proponents’ opposition arguments coupled with their joint proposed plan of
                                                                1
                                      10     re-organization not only undermine their positions, but upend them. They confirm rather than

                                      11     refute the necessity of appointing a disinterested trustee.
          Phone: 510.632.7444
          4650 Scotia Avenue
          Oakland, CA 94605




                                      12     II.      APPOINTMENT OF LIQUIDATING CHAPTER 11 TRUSTEE IS THE ONLY
                                                      VIABLE AND EQUITABLE ALTERNATIVE
                                      13

                                      14              Debtor and the Gardners’ opposition arguments – the apparent all-compassing benefits of
                                      15     the Joint Plan, the additional and unnecessary expense of a Chapter 11 trustee, and the legality
                                      16     and propriety of Debtor remaining in possession – either ignore, gloss over, or just plainly
                                      17     contradict the indisputable facts. The expense of a Chapter 11 trustee can and should be paid
                                      18     from the actual anticipated sales proceeds of both the Alameda and Lafayette Properties, the
                                      19     Plan is fair only to Debtor and the Gardners, and Debtor’s bad faith acts and omissions exhibited
                                      20     over the 17 months he has been under the protection of this Court clearly disqualify him from
                                      21     being able to propose a serious plan of reorganization, let alone allow him to remain in
                                      22     possession of the estate’s valuable assets and act as a fiduciary of his creditors.
                                      23     A.       The Joint Plan Is Inaccurate, Infeasible, and Made in Bad Faith
                                      24              When assessing whether a plan meets the good faith standard articulated in 11 U.S.C. §

                                      25     1129(A)(3), courts will “determine[], in light of the particular facts and circumstances, whether

                                      26

                                      27
                                             1
                                              Mordechai Koka, Dale Gardner and Melissa Gardner’s Joint Proposed Combined Plan of Reorganization and
                                      28     Disclosure Statement (July 20, 2021) [Dkt. No. 193], hereinafter “Joint Plan.”
                                                                                                        -2-
                                                Reply of Creditors Jeff & Amalia Hanna to Oppositions to Motion for Appointment of Liquidating Chapter 11 Trustee
                                     Case:   20-50469 Doc# 198 Filed: 07/27/21                       Entered:
                                                                                              Case No.   20-50469 07/27/21 23:51:22 Page 2 of
                                                                                              10
                                                                                                                                         2
                                       1     the plan will fairly achieve a result consistent with the Bankruptcy Code.” A plan “must be

                                       2     viewed in light of the totality of the circumstances surrounding confection’ of the plan [and] . . .
                                                                                                                                                                    3
                                       3     [t]he bankruptcy judge is in the best position to assess the good faith of the parties’ proposal.”

                                       4     The good faith analysis is an open-ended one. Courts have recognized the inquiry is fact specific
                                                                                                                            4
                                       5     – enabling, as one court put it, courts to “deal with chicanery.”

                                       6              1.       The Joint Plan Contemplates Debtor Retaining the Lafayette Property to the
                                                               Detriment of the Hannas and Other Non-Plan Proponent Unsecured Harmed
                                       7                                            5
                                                               Homeowner Creditors
                                       8
LAW OFFICES OF SELWYN D. WHITEHEAD




                                                                                                                        6
                                       9              The Lafayette Property is indisputably non-exempt, yet Debtor claims the right to retain

                                      10     it, use and enjoy it while the Hannas have to contend with a barely habitable house and the
                                                                                                                    7
                                      11     considerable expense of removing Debtor’s shoddy work and paying a competent contractor to
          Phone: 510.632.7444
          4650 Scotia Avenue
          Oakland, CA 94605




                                      12     finish the project. The other Unsecured Harmed Homeowner Creditors are in a similar

                                      13     predicament. There is absolutely no justification for Debtor to retain ownership of the Lafayette

                                      14     Property. Notably, neither Debtor nor the Gardners offers one. As demonstrated infra, proceeds

                                      15     from the sale of the Lafayette Property would go along way towards satisfying the Unsecured

                                      16     Harmed Homeowner Creditors’ claims, significantly more than the 40.66 percent offered in the

                                      17     Joint Plan, and paying the costs associated with a Chapter 11 trustee.

                                      18              2.       The Plan Proponents’ Valuations of Debtor’s Real Property Are Not Substantiated
                                                               by the Evidence
                                      19

                                      20              In the Joint Plan dated July 20, 2021, the Proponents claim that the Alameda and
                                      21     Lafayette Properties each have fair market values of $1,650,000.00 and $1,500,000.00,
                                      22
                                             2
                                               In re Village at Camp Bowie I, L.P., 710 F.3d 239, 247 (5th Cir. 2013), internal citations omitted.
                                      23     3
                                               Id.
                                             4
                                               Id.
                                      24     5
                                               This includes only the non-plan proponent unsecured creditors, namely the Hannas, Allan and Nicole Hulgan (“the
                                             Hulgans”), Daniel and Thanh-Tam Morgan (“the Morgans”) and Mai T. Hoang (“Ms. Hoang”), hereinafter
                                      25     collectively referred to as “Unsecured Harmed Homeowner Creditors”), and specifically excludes the Gardners.
                                             6
                                               However, this court has yet to rule on the Hannas’ outstanding objection to the claimed homestead exemption. See
                                      26     discussion infra.
                                             7
                                               Debtor incredulously claims that with respect to Green Bay Builders’ contracts with the Hannas, Hulgans, and
                                      27     Morgans, “the Debtor did not personally guarantee these contracts nor was the corporate veil ever pieced.”
                                             (Debtor’s Opposition at p. 4, lns. 1-6.) Debtor apparently has forgotten that he has admitted that Green Bay Builders
                                      28     was and is his alter ego.
                                                                                                        -3-
                                                Reply of Creditors Jeff & Amalia Hanna to Oppositions to Motion for Appointment of Liquidating Chapter 11 Trustee
                                     Case:   20-50469 Doc# 198 Filed: 07/27/21                       Entered:
                                                                                              Case No.   20-50469 07/27/21 23:51:22 Page 3 of
                                                                                              10
                                                               8
                                       1     respectively. However, the data available on Zillow.com as of July 26, 2021 belie their

                                       2     contentions.

                                       3                According to Zillow, the Alameda Property has a present fair market value of

                                       4     $1,899,000.00, not the $1,650,000.00 incorrectly claimed in the Joint Plan. Therefore, its sale

                                       5     has the potential of generating plan-based liquidation net proceeds of $572,456.00 for the estate

                                       6     upon its sale, approximately $200,000.00 more than the $323,456.00 forth in the Joint Plan.

                                       7     Likewise, the “Zestimate” for the present fair market value of the Lafayette Property is

                                       8     $1,653,500.00, in contrast to the $1,500,000.00 claimed in the Joint Plan. The following tables
LAW OFFICES OF SELWYN D. WHITEHEAD




                                       9     illustrate this dichotomy.

                                      10                Table 1: The Parties’ Valuation and Net Proceeds Re Alameda Property
                                      11
          Phone: 510.632.7444
          4650 Scotia Avenue
          Oakland, CA 94605




                                                                       Plan Proponents                                     The Hannas
                                      12                   Claimed Fair Market                                        Zestimate Fair
                                                                               $1,650,000.00                                         $1,899,000.00
                                                                         Value                                        Market Value
                                      13
                                                                                                  1st                                                 1st
                                      14                                                 $824,544.00                                         $824,544.00
                                                                              Liens                                               Liens
                                      15                                                         2nd                                                 2nd
                                                                                         $153,000.00                                         $153,000.00
                                      16                                Cost of Sale       $99,000.00                    Cost of Sale          $99,000.00
                                      17                  Estimated Income Tax           $250,000.00 Estimated Income Tax                   ~$250,000.00

                                      18                     Exemption Amount                     $0.00        Exemption Amount                       $0.00

                                      19                                                                              Estimated Net
                                                          Claimed Net Proceeds           $323,456.00                                         $572,456.00
                                                                                                                           Proceeds
                                      20                                                                      Amount Undervalued
                                                                                                                                             $249,000.00
                                      21                                                                       by Plan Proponents

                                      22                Table 2: The Parties’ Valuations and Net Proceeds Re Lafayette Property

                                      23                               Plan Proponents                                     The Hannas
                                      24                   Claimed Fair Market                                        Zestimate Fair
                                                                               $1,500,000.00                                         $1,653,500.00
                                                                         Value                                        Market Value
                                      25
                                                                              Liens      $965,096.00                              Liens      $965,096.00
                                      26

                                      27

                                      28     8
                                                 Joint Plan Exh. 2, p. 16.
                                                                                                        -4-
                                                Reply of Creditors Jeff & Amalia Hanna to Oppositions to Motion for Appointment of Liquidating Chapter 11 Trustee
                                     Case:   20-50469 Doc# 198 Filed: 07/27/21                       Entered:
                                                                                              Case No.   20-50469 07/27/21 23:51:22 Page 4 of
                                                                                              10
                                       1                            Plan Proponents                                        The Hannas
                                       2                             Cost of Sale          $90,000.00                    Cost of Sale          $90,000.00
                                       3               Estimated Income Tax              $100,000.00 Estimated Income Tax                   ~$100,000.00
                                                                                                                                        9
                                                           Exemption Amount                $75,000.00          Exemption Amount                       $0.00
                                       4
                                                                                                                      Estimated Net
                                       5                Claimed Net Proceeds             $269,904.00                                         $498,404.00
                                                                                                                           Proceeds
                                       6                                                                      Amount Undervalued
                                                                                                                                             $228,500.00
                                                                                                               by Plan Proponents
                                       7

                                       8              Taking into account the aforementioned current fair market values, the total additional net,
LAW OFFICES OF SELWYN D. WHITEHEAD




                                       9     undisclosed, and nonexempt property liquidation amount available to the unsecured creditors’

                                      10     class is potentially $1,070,860.00, not the $593,360.00 claimed by Plan Proponents.

                                      11              The Joint Plan proposes to pay the non-plan proponent Unsecured Harmed Homeowner
          Phone: 510.632.7444
          4650 Scotia Avenue
          Oakland, CA 94605




                                      12     Creditors – the Hannas, the Hulgans, the Morgans, and Ms. Hoang – a mere 40.66 percent of
                                                                                                                          10
                                      13     their total allowed claims, which amount to only $258,148.86.                     Their claims could likely be

                                      14     satisfied, at least in an amount greater than 40.66 percent, from the Lafayette and Alameda

                                      15     Property sale proceeds if the fair market values maintain or increase. It is simply inequitable for

                                      16     a plan of reorganization to favor a debtor and pay a paltry percentage of the unsecured creditors’

                                      17     claims when the bankruptcy estate can afford to make them whole or nearly whole. This thinly-

                                      18     veiled attempt to shield $477,500.00 in real property value from the Court and Unsecured

                                      19     Harmed Homeowner Creditors is but another example the overall inequity of the Joint Plan and

                                      20     Debtor’s incapacity to act as Debtor in Possession.

                                      21              3.       Debtor’s Claimed Ability to Generate $15,000.00 Per Month Is Doubtful

                                      22              At the Debtor’s second 341 Hearing on June 1, 2021, he admitted to being currently

                                      23     unemployed and having been so since he filed the case on March 10, 2020. Yet, Debtor claimed

                                      24     that he will have an income of $15,000.00 per month at some later date as a construction manager

                                      25

                                      26     9
                                                The Hannas have not included Debtor and the Gardners’ latter-day claimed homestead exemption of $75,000.00
                                             because the Hannas maintain that the exemption is invalid and claimed in bad faith. See Dkt. No. 158, Joinder of
                                      27     Creditors Jeff and Amalia Hanna in Objection to Debtor’s Claim of Homestead Exemption or, in the Alternative,
                                             Motion to Transfer Venue to Oakland Division filed by Creditors Dale and Melissa Gardner.
                                      28     10
                                                Debtor’s Opposition, p. 7, ln. 12; Joint Plan at p. 17.
                                                                                                        -5-
                                                Reply of Creditors Jeff & Amalia Hanna to Oppositions to Motion for Appointment of Liquidating Chapter 11 Trustee
                                     Case:   20-50469 Doc# 198 Filed: 07/27/21                       Entered:
                                                                                              Case No.   20-50469 07/27/21 23:51:22 Page 5 of
                                                                                              10
                                                                                                                                      11
                                       1     on an undefined project for an individual he could only identify as “Ben.”                    Unless the Debtor can

                                       2     prove his employment status and that said employment generates income of $15,000 per month, the

                                       3     Joint Plan is not feasible. If Debtor does not realize this alleged employment opportunity, his

                                       4     income post sale of the Alameda Property will amount to only $3,500.00 per month, the sum he is

                                       5     purportedly receiving from his two adult children for renting the adjunct dwelling units on the
                                                                    12
                                       6     Lafayette Property.         However, at the Debtor’s second 341 Hearing on June 1, 2021, he admitted
                                                                                                                             13
                                       7     that his two adult children were as of that date not paying any rent.                If Debtor’s gross employment

                                       8     income is $0, which it was on or about June 1, 2021, then subtracting his claimed expenses of
LAW OFFICES OF SELWYN D. WHITEHEAD




                                       9     $11,287.15, Debtor will have negative cash flow ($7,787.15) from the get-go, even before the

                                      10     purported plan payments of $5,238.29 per month begin. As such, Debtor will not be able to make

                                      11     any of the Effective Date payments nor any plan payments. On these grounds as well, the Joint Plan
          Phone: 510.632.7444
          4650 Scotia Avenue
          Oakland, CA 94605




                                      12     is infeasible and based upon unsubstantiated calculations, showing the Debtor’s lack of scruples

                                      13     making him unfit to remain as debtor in possession.

                                      14              4.       Debtor Is Not Entitled to the Homestead Exemption of $75,000.00 in the Lafayette
                                                               Property
                                      15
                                                                                                                                      14
                                      16                       Debtor’s claim to a homestead exemption is without merit.                   Debtor was admittedly
                                      17     not living at the Lafayette Property when he filed for bankruptcy and, as of May 3, 2021 (the date he
                                                                                                                                                           15
                                      18     filed an amended petition to proceed under Subchapter V), he was still living in Sunnyvale.                        The
                                      19     Hannas call the Court’s attention to the fact that the Gardners initially objected to Debtor’s
                                                                               16                               17
                                      20     homestead exemption claim, which the Hannas joined.                     Though these facts have not been
                                      21     controverted, the Gardeners have nonetheless done an about-face, aligning themselves with the
                                      22
                                             11
                                                Transcript from Section 341 Meeting of Creditors (“Creditors Meeting Transcript”), 15:20-17:16.
                                      23     12
                                                See Joint Plan Exh. 3, Monthly Income and Expenses.
                                             13
                                                Creditor Meeting Transcript 21:1-18.
                                      24     14
                                                If the Court finds that Debtor is entitled to a homestead exemption because the Lafayette Property is his residence,
                                             then Debtor’s case must be transferred to the Oakland Division, the correct venue for debtors residing in Contra
                                      25     Costa County.
                                             15
                                                 See Amended Voluntary Petition at p. 2 [Dkt. No. 121], Item 5. “Where you live? A. 1409 Enderby Way
                                      26     Sunnyvale, CA 94087-4014.”
                                             16
                                                Objection to Homestead Exemption, and in the Alternative, Motion to Transfer Venue to Oakland Division, Dkt.
                                      27     No. 145, filed on May 25, 2021.
                                             17
                                                See Dkt. No. 158, Joinder of Jeff & Amalia Hanna in Dale & Melissa Gardner's Objection to Debtor's Claim of
                                      28     Homestead Exemption or, in the Alternative, Motion to Transfer Venue to Oakland Division filed on June 8, 2021.
                                                                                                        -6-
                                                Reply of Creditors Jeff & Amalia Hanna to Oppositions to Motion for Appointment of Liquidating Chapter 11 Trustee
                                     Case:   20-50469 Doc# 198 Filed: 07/27/21                       Entered:
                                                                                              Case No.   20-50469 07/27/21 23:51:22 Page 6 of
                                                                                              10
                                                                                                                                            18
                                       1     Debtor and agreeing in the Joint Plan to withdraw their objection in its entirety.                  The Hannas,

                                       2     however, stand by their claims that the obvious falsehood of the Debtor’s homestead exemption and

                                       3     venue manipulation bar the Joint Plan’s confirmation and submit that this Court cannot confirm a

                                       4     plan that has such flagrant homestead exemption and venue manipulation, again the basis for

                                       5     finding the Debtor to be an unfit bankruptcy estate fiduciary.

                                       6              B.       The Expense of a Chapter 11 Trustee Is Warranted by the Circumstances
                                       7                       and May Be Borne by the Estate Without Prejudicing the Unsecured
                                                               Harmed Homeowner Creditors
                                       8
                                                      1.       Appointment of a Liquidating Chapter 11 Trustee Is a Permissible Alternative to a
LAW OFFICES OF SELWYN D. WHITEHEAD




                                       9                       Debtor’s Reorganization Plan or a Chapter 7 Conversion
                                      10              Although Chapter 11 plans usually provide for the reorganization by a debtor, courts have
                                      11     approved plans that call for liquidation. A Chapter 11 plan of liquidation is not, in and of itself,
          Phone: 510.632.7444
          4650 Scotia Avenue
          Oakland, CA 94605




                                                                                         19
                                      12     prohibited by the Bankruptcy Code.               See, e.g., In re PC Liquidation Corp, 383 B.R. 856, 866-
                                      13     67 (EDNY 2008) (“[w]hile the primary purpose of Chapter 11 is reorganization, liquidation is
                                      14     not prohibited. Reorganization encompasses rehabilitation and may include liquidation:; In
                                      15     re Ionosphere Clubs, Inc., 184 B.R. 648, 654 (S.D.N.Y. 1995) (citing cases recognizing that
                                      16     Chapter 11 permits liquidation in appropriate cases; In re Deer Park, Inc., 136 B.R.
                                      17     815, 818 (9th Cir. BAP 1992), aff'd, 10 F.3d 1478 (9th Cir. 1993) (holding that Bankruptcy Code
                                      18     Section 1129(a)(11) provides that liquidation may be contemplated in a valid Chapter 11 plan of
                                      19     reorganization).
                                      20     ////
                                      21     ////
                                      22     ////
                                      23     ////
                                      24     ////
                                      25
                                             18
                                                See Joint Plan Exh. 6, Additional Plan Provisions, Part 8, Means of Executing of Plan, ¶ (e) … “[w]ithin seven (7)
                                      26     [sic] after entry of an order confirming the Plan, the [sic] Dale and Melissa Gardner shall withdraw in its entirety
                                             their objection to Debtor’s claim of Homestead exemption, an in the Alternative, Motion to Transfer Venue to
                                      27     Oakland Division [Dkt. No. 145].”
                                             19
                                                Tabb, C. J. (2016). Bloomberg Law: Bankruptcy Treatise, Part V: Reorganization, Chapter 178: Bankruptcy
                                      28     Code § 1129 - Confirmation of Plan. Bloomberg BNA (hereinafter referred to as “Bloomberg Treatise”).
                                                                                                        -7-
                                                Reply of Creditors Jeff & Amalia Hanna to Oppositions to Motion for Appointment of Liquidating Chapter 11 Trustee
                                     Case:   20-50469 Doc# 198 Filed: 07/27/21                       Entered:
                                                                                              Case No.   20-50469 07/27/21 23:51:22 Page 7 of
                                                                                               10
                                       1     ////

                                       2              2.       The Benefits of Appointing a Chapter 11 Liquidating Trustee Outweigh the
                                                               Alleged Prohibitive Expense
                                       3
                                                                                                                                                             20
                                       4              The Gardners claim that the costs of appointing a trustee will exceed $275,000.00). The
                                       5     Joint Plan provides the following analysis to show just how the Unsecured Homeowner Creditors
                                       6     will suffer if a trustee (in this example a Chapter 7 trustee) is appointed:
                                       7

                                       8
LAW OFFICES OF SELWYN D. WHITEHEAD




                                       9

                                      10

                                      11
          Phone: 510.632.7444
          4650 Scotia Avenue
          Oakland, CA 94605




                                      12

                                      13

                                      14     (Joint Plan Exh. 2, p. 24.)
                                      15              Although the Plan Proponents predict that the Unsecured Harmed Homeowner Creditors’
                                      16     will increase their dividends from 28.38 percent to 40.66 percent, they fail to take into account
                                      17     that the bankruptcy estate can bear the costs of a trustee and pay the Unsecured Harmed
                                      18     Homeowner Creditors’ claims almost in full if the Lafayette Property is sold and both the
                                      19     Alameda and Lafayette Properties yield the current fair market values. They also fail to
                                      20     acknowledge the significant benefits associated with the appointment of an independent trustee.
                                      21     A trustee appointed after consultation with parties in interest could immediately take action to
                                      22     move the case forward. The Bankruptcy Code and Rules provide various procedural safeguards
                                      23     that will allow a trustee to maximize recoveries for the unsecured creditors instead of
                                      24     compounding their losses. Furthermore, any trustee authorized by the Court to be appointed by
                                      25     the United States Trustee will be bonded to ensure the faithful performance of his or her duties.
                                      26

                                      27     20
                                                Gardners’ Opposition p. 2, lns. 13-17: “[O]nce accounting for the administrative expenses of
                                             the Trustee’s other professionals, including attorneys and accountants, it is anticipated that the
                                      28     costs of appointing a Chapter 11 Trustee will exceed $275,000.”
                                                                                                        -8-
                                                Reply of Creditors Jeff & Amalia Hanna to Oppositions to Motion for Appointment of Liquidating Chapter 11 Trustee
                                     Case:   20-50469 Doc# 198 Filed: 07/27/21                       Entered:
                                                                                              Case No.   20-50469 07/27/21 23:51:22 Page 8 of
                                                                                              10
                                       1              The specific benefits of a Chapter 11 trustee under the present facts are myriad and

                                       2     ample.
                                                            The trustee is a disinterested fiduciary of the bankruptcy estate, unlike the Debtor
                                       3                      who has demonstrated his blatant self-interest and untrustworthiness (and been
                                       4                      rebuked by this Court for such).

                                       5                    The trustee is charged with obtaining the greatest benefit to the bankruptcy estate,
                                                              again in contrast to the Debtor’s dilatory tactics.
                                       6
                                                            The trustee will likely promptly effectuate the sale of the Lafayette Property, which
                                       7                      can only benefit the bankruptcy estate and the unsecured creditors. In contrast,
                                                              the Debtor plans to live at this non-exempt property.
                                       8
LAW OFFICES OF SELWYN D. WHITEHEAD




                                                            All unsecured creditors will get a vote and have a say in the administration of the
                                       9
                                                              estate rather than have a partisan and inequitable plan foisted upon them.
                                      10

                                      11              3.
          Phone: 510.632.7444




                                                               Debtor Will Justifiably Be Removed From Possession
          4650 Scotia Avenue
          Oakland, CA 94605




                                      12              In arguing that no cause or creditor interest exist for appointment of a Chapter 11 trustee,

                                      13     Debtor attempts to characterize his administration of the estate as diligent and above-board and

                                      14     his dealings with the Hannas as beneficial to their recovery of their claimed amount. This is

                                      15     blatant manipulation of the facts. In the diligent efforts category, Debtor claims that he took time

                                      16     to paint the Alameda Property’s exterior and made serious efforts to sell the property, but as a

                                      17     result of market downturns, rent control, and hostile tenants, he has heretofore been unable to

                                      18     close a deal. However, none of his excuses is substantiated, either by evidence that has been put

                                      19     before the Court or in a supporting declaration.

                                      20     III.     THE MOTION WAS SERVED IN ACCORDANCE WITH THE RULES
                                                      GOVERNING SERVICE
                                      21

                                      22              Debtor contends that the Hannas’ Motion was not properly served on all creditors,
                                      23     incorrectly citing FRBP 2004(a)(4) for authority. (Debtor’s Opposition at p. 8, lns. 16-21).
                                      24     FRBP 2002(a)(4) does mandate service of certain submissions to the court on all creditors, but
                                      25     does not apply to a motion to appoint a Chapter 11 trustee. If notice was improper as Debtor
                                      26     urges, then the Hannas respectfully request a continuance of the hearing on this matter to a date
                                      27     by which proper notice may be given to those creditors who are not ECF participants.
                                      28     ////
                                                                                                        -9-
                                                Reply of Creditors Jeff & Amalia Hanna to Oppositions to Motion for Appointment of Liquidating Chapter 11 Trustee
                                     Case:   20-50469 Doc# 198 Filed: 07/27/21                       Entered:
                                                                                              Case No.   20-50469 07/27/21 23:51:22 Page 9 of
                                                                                              10
                                        1    IV.       CONCLUSION

                                        2              The abundant evidence before the Court supports a finding that the appointment of an

                                        3    independent Chapter 11 trustee pursuant to 11 U.S.C. §§ 1104(a)(1) and (a)(2) is necessary for

                                        4    the competent administration of the bankruptcy estate and fair treatment of all unsecured

                                        5    creditors. Accordingly, the Hannas respectfully request the Court to order such relief forthwith

                                        6    and put an end to Debtor’s foot-dragging, incompetence, and duplicity that have thus far plagued

                                        7    the administration and resolution of this case.

                                        8                                                                   Respectfully submitted,
LAW OFFICES OF SELWYN D. WHITEHEAD




                                        9    Dated: July 27, 2021                                          LAW OFFICES OF SELWYN D.
                                                                                                           WHITEHEAD
                                       10

                                       11
          Phone: 510.632.7444
          4650 Scotia Avenue
          Oakland, CA 94605




                                                                                                           /s/ Selwyn D. Whitehead
                                       12                                                                      Selwyn D. Whitehead
                                                                                                               Attorney for Creditors
                                       13                                                                      JEFF HANNA and AMALIA HANNA

                                       14
                                             …
                                       15    Dated: July 27, 2021                                          LOCKHART PARK, LLP

                                       16

                                       17                                                                  /s/ Deirdre M. Digrande
                                                                                                               Deirdre M. Digrande
                                       18                                                                      Attorneys for Creditors
                                                                                                               JEFF HANNA and AMALIA HANNA
                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28
                                                                                                        -10-
                                                 Reply of Creditors Jeff & Amalia Hanna to Oppositions to Motion for Appointment of Liquidating Chapter 11 Trustee
                                     Case:   20-50469 Doc# 198 Filed: 07/27/21Case Entered:          No. XX-XXXXXXX/27/21 23:51:22 Page 10 of
                                                                                               10
